DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              CEDI PACHECO,
                                Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D19-3210

                         [November 25, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Martin S. Fein, Judge; L.T. Case No. 16-003828CF10A.

  Jonathan E. Jordan of Rier Jordan, P.A., Miami, for appellant.

  Ashley Moody, Attorney General, Tallahassee, and Kimberly T. Acuña
and Matthew Steven Ocksrider, Assistant Attorneys General, West Palm
Beach, for appellee.

PER CURIAM.

  Affirmed.

GERBER, KLINGENSMITH, JJ., and NUTT, JAMES, Associate Judge, concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.